Citation Nr: 1414548	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-05 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a disability manifested by short term memory loss.  

3.  Entitlement to service connection for a seizure disorder.

4.  Whether new and material evidence has been presented sufficient to reopen a claim for service connection for a disability manifested by bone and joint pain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to August 1980 and from September 1984 to March 1996. 

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The record before the Board consists of the Veteran's physical claims files and an electronic file known as Virtual VA.  
 
The Veteran's claim in February 2009 referencing his bones and joints included a generalized condition of "[o]ther musculoskeletal injuries from arduous infantry training bearing heavy loads over long distances ...."  However, the Veteran also then made specific claims of residuals of injuries from an in-service motorcycle accident on August 12, 1976, when he reportedly sustained injury to his "back, left shoulder, foot and right thumb."  The Veteran was already previously service connected for degenerative disc disease of the lumbosacral spine, plantar fasciitis, and palmar fasciitis of the right thumb.  The February 2009 claims for service connection for residuals of foot injury, residuals of left shoulder injury, and any other back disorder have yet to be addressed.  They are accordingly referred to the originating agency for appropriate action.  

The issues of entitlement to service connection for disability manifested by short term memory loss, service connection for a seizure disorder, and service connection for a disability manifested by bone and joint pain are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran's tinnitus is etiologically related to his active service.

2.  The claim of entitlement to service connection for bone and joint pain was denied in a rating decision issued in August 1998; the Veteran did not perfect an appeal of the decision or submit any pertinent evidence within the appeal period.

3. The evidence received since the expiration of the appeal period includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a disability manifested by bone and joint pain.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for disability manifested by bone and joint pain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

As explained below, the evidence currently of record is sufficient to establish his claim for service connection for tinnitus, and is sufficient to reopen the claim for service connection for a disability manifested by bone and joint pain.  Therefore, no further development is required before the Board decides the tinnitus claim and reopens the claim for a disability manifested by bone and joint pain.

III.  Service Connection for Tinnitus

A.  Legal Criteria

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.


B.  Factual Background and Analysis

The Veteran contends that his tinnitus resulted from exposure to small arms fire, machinegun fire, and hand grenade explosions on a daily basis as a Ranger officer for basic combat training.  

Upon a VA audiology examination for compensation purposes in March 2011, the examiner reported that the claims files had been reviewed, and that service records reflected hearing within normal limits and "no significant threshold shifts suggestive of negative effects of noise exposure."  The examiner also noted no finding of tinnitus in service treatment records and no report of tinnitus upon service separation examination.  

The Veteran contends that service records do reflect tinnitus in service.  Indeed, a careful review of the service records reveals that upon a November 1994 Gulf War Illness evaluation the Veteran endorsed tinnitus.  This was prior to the Veteran's March 1996 service separation.  The VA audiologist's negative opinion is thus non-probative because it is based on the inaccurate factual premise of no service record of tinnitus.  

In connection with July 2009 private ear, nose and throat (ENT) treatment, the Veteran report a 15 year history of tinnitus that was getting worse.  The examiner noted that the Veteran had some high frequency hearing loss "contributing to his tinnitus."  

Both the July 2009 private physician and the March 2011 examining VA audiologist noted some limited high frequency hearing loss, but such hearing loss contribution to current tinnitus appears to support the Veteran's assertion of worsening tinnitus.  

The Veteran is competent to address the presence of tinnitus since service, and the record does not contain evidence tending to impair the credibility of this assertion.  Based on the Veteran's statements of the onset of tinnitus in service and its continuation since service, and the November 1994 in-service endorsement of the same condition, the Board finds the preponderance of the evidence favors the claim.  Service connection is thus warranted.  

III.  New and Material Evidence to Reopen a Claim for Service Connection for Disability Manifested by Bone and Joint Pain

A.  Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a)  as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110   (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429   (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

B.  Factual Background and Analysis

The Veteran seeks to reopen his claim for service connection for bone and joint pain.  This claim was previously denied by the RO in August 1998.  The Veteran was notified of the denial by a letter dated in August 1998.  The Veteran did not timely appeal that decision, and no pertinent evidence was received within the appeal period.

That denial was based on service records not identifying a generalized bone and joint disorder, and the report of a VA general examination in July 1996.  At that VA examination, the Veteran complained of multiple conditions including joint pains, and the examiner noted that these were attributed by the Veteran to his Persian Gulf War service in Southeast Asia.  However, the examination was negative for objective evidence of a bone or joint disorder.  The examiner noted that the Veteran had, "generalized soft tissue and joint musculoskeletal pains."  The examiner did not diagnose any specific disorder in reference to these bone and joint pains.  

Service records reflect the Veteran's service in Southwest Asia, in the Persian Gulf, from August 1991 to March 1992.  In service in November 1994 the Veteran underwent a Gulf War illness evaluation.  He asserted that during his Persian Gulf service he was exposed to smoke from oil fires, smoke or fumes from tent heaters, diesel/petrochemical fuel, and personal pesticides.  He endorsed symptoms body aches and pains and other symptoms.  

The Veteran was granted service connection for lumbar degenerative disc disease effective from the day following service separation.  By a June 2010 decision the RO granted service connection for right hip strain.  Over the course of the present request to reopen the bone and joint pain claim, the Veteran was afforded a QTC examination in December 2009 addressing his spine, and a May 2010 joints examination only addressing the right hip.  A disability manifested by generalized bone and joint pain was not addressed by either of these examinations. 

Subsequent to the August 1998 denial, the Veteran submitted a November 2009 statement by his wife addressing his back pains, bilateral hip pains, and shoulder pains.  She addressed his vocalized complaints about these pains in recent years.  Also dated in November 2009 are two additional statements, one by a daughter of the Veteran and the other by a long-time acquaintance.  Both of these lay statements address witnessing the Veteran experiencing back pains, and associated limits on his activities.  

These submitted statements are not cumulative or redundant of the evidence previously of record.  Moreover, they relate to an unestablished fact necessary to substantiate the claim.  Accordingly, they are new and material, and reopening of the claim is in order.  


ORDER

Service connection for tinnitus is granted.

New and material evidence having been received, reopening of the claim for service connection for a disability manifested by bone and joint pain is granted.


REMAND

Claims for Service Connection for Disability Manifested by Short Term Memory Loss, and a Seizure Disorder

In service in November 1994 the Veteran underwent a Gulf War illness evaluation.  He denied any injuries resulting in loss of consciousness, and also denied any history of significant alcohol or drug abuse.  It was noted that he service in the Persian Gulf region from August 1991 to March 1992, with duties that included telecommunications management, force management, and "completing the historical review for the command."  The Veteran reported at no time being fearful for his own life while there.  While he reported witnessing dead bodies in vehicles, he also reported that this was not traumatic for him, because he was from South Philadelphia.  The Veteran did report that while in the Persian Gulf he was exposed to smoke from oil fires, smoke or fumes from tent heaters, diesel/petrochemical fuel, and personal pesticides.

In a questionnaire for the November 1994 Gulf War illness evaluation, the Veteran endorsed symptoms including weight gain, headaches, changes in gait, poor reading comprehension, memory difficulties, muscle twitches, olfactory changes, body aches and pains, and changes in sexual function.  The examiner also noted that the Veteran had poor sleep patterns, with only two to three hours sleep nightly, though the Veteran asserted that these sleep patterns were normal for him.  Other endorsed conditions included tinnitus, concentration problems, decreased tolerance, and high stress in his work environment. 

At the November 1994 evaluation the Veteran was found to function in the above average to superior range intellectually, in the above average range academically, and, "well within normal limits in nearly all neuropsychological functions tested."  The Veteran was, however, found to have "borderline impairment in verbal memory tasks of remembering lists (CVLT) and stories" as well as in a "test of complex attention."  The examiner attributed these deficits as "likely related to his moderate depression, poor sleep patterns, excessive work schedule, and somatic complaints."

Post-service treatment records similarly note patterns of overwork and limited sleep, including upon a VA mental disorders examination in July 1996, and private neurology treatments beginning in December 2006 and continuing in 2007.  At an initial neurological evaluation in December 2006 for possible seizures, the Veteran reported previously only sleeping two to three hours nightly, but recently due to spells which the neurologist ultimately assessed as simple partial seizures, the Veteran had increased his sleep to seven to eight hours nightly.  The Veteran also complained of ongoing work stress and cognitive changes including difficulty retaining information.  

While the Veteran noted at the December 2006 private neurological evaluation that his episodes (assessed by the neurologist as seizures) had begun nine months earlier, the other associated symptoms were reported by the Veteran upon his above-noted evaluation in service in November 1994.  Indeed, the submitted private neurological treatment records dated in 2006 and 2007 reflect conditions of limited sleep, stress, and memory difficulties mimicking those noted upon service evaluation in November 1994.  The case thus presents the possibility of a link between service and the claimed current conditions manifested by memory impairment and seizures.  A VA examination addressing the nature and etiology of these claimed conditions is therefore warranted.  

Claim for Service Connection for Disability Manifested by Bone and Joint Pain

The Veteran should also be afforded a new examination addressing his complaints of bone and joint pains, including addressing whether any diagnosis may be assigned to any generalized symptoms which are present. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding medical records pertinent to the remanded claims.

2.  Thereafter, afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's claimed disability manifested by short term memory loss, and his claimed seizure disorder.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

For any disability manifested by short term memory loss present at any time during the period of the claim, the examiner should state an opinion as to whether the disorder is attributable to a known clinical diagnosis and if so an opinion as to whether there is a 50 percent or better probability that the disorder originated in service or is otherwise etiologically related to the Veteran's active service.  For purposes of the opinions, the examiner should assume that the Veteran is credible.  If the memory loss is not attributable to a known clinical diagnosis, the examiner should identify any objective evidence of the claimed disability.

For any seizure disorder present at any time during the period of the claim, the examiner should also state an opinion whether there is a 50 percent or better probability that the disorder originated in service or is otherwise etiologically related to the Veteran's active service.  Again, for purposes of the opinions, the examiner should assume that the Veteran is credible.  

For these opinions, the examiner should also carefully review service and post-service records, including in particular the report of the November 1994 Gulf War illness examination during which the Veteran's cognitive/neurological functioning was evaluated, as well as post-service records including in particular private neurology treatment records in 2006 and 2007, which reflect neurocognitive complaints as well as a diagnosed seizure disorder.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

3.  Afford the Veteran an examination by a physician with sufficient expertise to determine the nature and etiology of his claimed disability manifested bone and joint pain.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

For any disability manifested by bone and joint pain present during the period of the claim, the examiner should state an opinion as to whether the disability is attributable to a known clinical diagnosis and if so an opinion as to whether there is a 50 percent or better probability that the disorder originated in service or is otherwise etiologically related to the Veteran's active service.  If the bone and joint pain is not attributable to a known clinical diagnosis, the examiner should identify all objective evidence of the claimed disability.

For purposes of the opinions, the examiner should assume that the Veteran is credible.  For these opinions, the examiner should also carefully review service and post-service records, including in particular the report of a July 1996 VA examination which shows that the Veteran complained of bone and joint pains, and a November 1994 Gulf War illness examination report, which documents the Veteran's complaints of generalized aches and pains.

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

4.  The RO or the AMC should also undertake any other development deemed appropriate.

5.  Then, the RO or the AMC should readjudicate the remanded issues.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


